Supplemental opinion on an application for rehearing:
STONE, C. J.
This suit was instituted in the name of Caroline P. Robinson, styling herself transferee, and also styling herself administratrix of the estate of William Robinson, deceased. The corn, which was the consideration of the warrants sued on, was of the estate of William Robinson. Pending the suit in the Circuit Court, the death of Mrs. Robinson was suggested, and the suit was revived in the name of John W. Grayson. In the order of revivor, as found in the transcript before us, is the following language: “Leave is granted by the court to revive the cause in the name of John W. Grayson, as administrator of Caroline P. Robinson, as party plaintiff, and issue being joined,” &c. In other parts of the transcript Grayson is described as the administrator of William Robinson, deceased. It is not shown that any question was raised on this discrepancy in the court *553below, or that the attention of the court was called to it. It was not called to our attention until after we had announced our decision on May 16, ult. "We will announce no special ruling on this question, but will leave it for consideration in the court below.